         Case 1:20-cr-00468-RMB Document 87 Filed 06/11/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                         United States Attorney
                                         Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     June 11, 2021

BY ECF
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Robert Hadden,
               20 Cr. 468 (RMB)

Dear Judge Berman:

        Trial in this matter is scheduled to commence on January 5, 2022. With the defendant’s
consent and for the reasons that follow, the Government respectfully submits this letter to request
a brief trial adjournment to a date in March 2022, as well as a corresponding adjournment of the
motion schedule.

        By way of background, trial had previously been scheduled to start on September 20, 2021.
On April 15, 2021, the defendant requested an adjournment of the September trial date to a date in
early 2022, as well as an adjournment of the motion schedule, citing, among other things, the
voluminous discovery. (Dkt. 82). The Government opposed the defendant’s request on the basis
that such an extended adjournment was premature and inconsistent with the victims’ interests in
this case. (Dkt. 83). On April 15, 2021, the Court granted the defendant’s request in part and
scheduled the trial to begin on January 5, 2022. (Dkt. 84).

         The Government respectfully requests, with the defendant’s consent, a brief adjournment
of the trial to a date in March 2022. The Government submits that this brief adjournment is in the
interests of justice and in the interests of the victims because it will ensure continuity of
Government counsel. Specifically, the adjournment will ensure that at least one of the prosecutors
who was assigned to this case during the early stages of the Government’s investigation and who
participated in numerous victim and witness interviews, as well as the Government’s discovery
productions, will be able to participate at trial.1 In this matter, continuity of Government counsel

1
  AUSA Pomerantz, who has been assigned to this matter from its very early stages, has a trial
which is scheduled to begin on November 29, 2021 before the Honorable Alison J. Nathan, and
which is expected to last approximately four weeks. Accordingly, the brief adjournment will
permit AUSA Pomerantz to participate in this trial. Of the other two other prosecutors who were
assigned to this matter from its very early stages, AUSA Lonergan will no longer be employed by
the U.S. Attorney’s Office as of August 2021, and AUSA Comey is no longer assigned to this
matter.
         Case 1:20-cr-00468-RMB Document 87 Filed 06/11/21 Page 2 of 2

                                                                                            Page 2


is particularly important given the complexities of the case; the large volume of discovery; the
many victims, including minor victims, whom the Government anticipates will testify at trial; and
the nature of sexual abuse suffered by the victims. Accordingly, the Government respectfully
submits that the interests of the public and of the victims in continuity of Government counsel
weigh in favor of a brief trial adjournment. See 18 U.S.C. § 3161(h)(7)(B)(iv) (listing continuity
of Government counsel as one factor to consider when evaluating a request for a continuance); see
also United States v. Jones, 18-42-cr, 2021 WL 727837, at *2 (2d Cir. Feb. 25, 2021) (finding that
the district court “considered the unavailability of the prosecutor when granting the continuance,
as it was entitled to do under the Speedy Trial Act” and “reasonably conclud[ed] that a small delay
was justified” in “balanc[ing] the need for a speedy trial with the efficiencies of continuity of
counsel”). In addition, the defendant in this case is not detained and consents to such an
adjournment.

       The parties also respectfully request the following adjustment to the motion schedule:

           •   The defense shall file any pretrial motions by October 18, 2021.
           •   The Government shall file its response by November 18, 2021.
           •   The defense shall file any reply briefing by December 2, 2021.

By way of an update, the Government notes for the Court that its privilege and responsiveness
review of the search warrant returns in this case remains ongoing. As of April 2021, the
Government believed that it would be able to complete its responsiveness review by the end of
May 2021. (See Dkt. 83 at 2). However, because of certain technical issues involving the
electronic review platforms, among other things, the Government’s responsiveness review remains
ongoing. The Government has communicated the above to defense counsel, and plans to identify
material responsive to the search warrants for the defense in advance of the defense’s motions
deadline.

        Should the Court grant the above requests, the Government respectfully requests, with the
defendant’s consent, that the Court exclude time under the Speedy Trial Act from September 20,
2021 through the new trial date. The exclusion of time is in the interests of justice under 18 U.S.C.
§ 3161(h)(7) because it will allow the defense to continue to review discovery and file any pretrial
motions; permit the parties to prepare and file motions in limine; and allow adequate time for the
parties to prepare for trial.

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                United States Attorney

                                          by:      s/
                                                Jane Kim / Jessica Lonergan / Lara Pomerantz
                                                Assistant United States Attorneys
                                                (212) 637-2038 / 1038 / 2343

cc:    Defense Counsel (By Email and ECF)
